Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 3-11 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination  motorized, height-adjustable desktop, comprising: a base surface configured to be placed on, or affixed to, a flat surface, or to be attached to a fixed object; a column structure having a first end attached to the base surface, wherein the column structure is configured to stand from the base surface vertically relative to the ground or floor; a moveable bracket configured to move vertically with respect to the column structure under power of an electric motor; the electric motor attached to the column structure, to the moveable bracket, or to the base surface, or any combination thereof, the electric motor configured to move the moveable bracket up the column structure when the electric motor is operated in one direction, and down the column structure when the electric motor is operated in the other direction; and a network connected controller computer comprising a memory, at least one processor, and a plurality of programming instructions stored in the memory, the programming instructions, when executed by the processor, cause the processor to: receive data from one or more sensors, the data comprising at least one or more sit and stand periods associated with a user of the motorized, height- adjustable .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116